Citation Nr: 1820080	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

4.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in August 2016.  The hearing transcript has been associated with the record.

The Board notes that additional VA treatment records were uploaded into the electronic record in March 2018, after the September 2014 statement of the case (SOC).  The VA treatment records dated through September 2014 were considered by the agency of original jurisdiction (AOJ).  See October 2011 rating decision and September 2014 SOC.  The VA treatment records dated after September 2014 have not been considered by the AOJ in conjunction with this appeal.  See 38 C.F.R. § 20.1304 (2017).  However, the additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.

The Veteran previously submitted claims of entitlement to service connection for psychiatric disorders including posttraumatic stress disorder (PTSD), which were most recently denied in an October 2011 rating decision.  Service connection was denied in part due to the absence of a link between a psychiatric disorder and service, including a probative diagnosis of PTSD.  The rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, evidence has been added to the record that includes a diagnosis of PTSD.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below.


FINDING OF FACT

An October 2011 rating decision denied applications to reopen claims for service connection for hepatitis C, a left wrist disorder, and a low back disorder.  The evidence added to the record subsequent to the October 2011 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for hepatitis C has not been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence to reopen the claim of entitlement to service connection for a left wrist disorder has not been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence to reopen the claim of entitlement to service connection for a low back disorder has not been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen 

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Applications to reopen claims for service connection for hepatitis C, a left wrist disorder, and a low back disorder were denied in an October 2011 rating decision.  The Veteran was notified of the decision and did not appeal within the appeal period.  The Veteran did request "reconsideration" of the October 2011 rating decision within the appeal period, in November 2011.  The Veteran did not submit pertinent evidence in conjunction with this request, however, and the Board finds the RO was correct to treat the November 2011 statement as a new claim rather than a notice of disagreement.  Thus, the Board finds the October 2011 rating decision is final.   

Regarding the hepatitis C, applications to reopen and the initial denial of service connection in an August 2008 rating decision were denied because the record lacked a confirmed diagnosis of hepatitis C.  The evidence added to the record after the October 2011 rating decision includes medical records and statements and testimony from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of hepatitis C and laboratory findings of Hepatitis C antibodies.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate a claim and raise a possibility of substantiating a claim.  Notably, the record is still absent new and material evidence of a diagnosis of hepatitis C.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Regarding the left wrist disorder, applications to reopen, and the initial denial of service connection in a July 2004 Board decision, were denied because it was determined that the left wrist fracture predated service and was not aggravated by service and that there was no relationship between a current left wrist disorder and service.  Although the record included histories that the Veteran fractured the left wrist/ had a casted left wrist during service, it was determined that the record was absent probative evidence of in-service injury to the left wrist.  The evidence added to the record after the October 2011 rating decision includes medical records and statements and testimony from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of fracturing the left wrist during service.  The Board notes that the Veteran has provided new information about the fracture, notably testimony that the in-service notations of right wrist fracture were due to clerical error and that the fracture was to a right-sided bone of the left wrist; in other words, the Veteran now contends that he only fractured the left wrist during service.  To the extent this history can be considered noncumulative of the previous histories of in-service left wrist fracture, the Board finds it is inherently incredible after comparison to the Veteran's previous histories of fracturing both wrists during service, all relevant service medical records, including X-ray imaging reports that reveal that the fracture affected the right wrist, and the Veteran's July 1970 history that he fractured the right wrist in September 1969.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record, inherently incredible, or does not relate to an unestablished fact necessary to substantiate a claim and raise a possibility of substantiating a claim.  Notably, the record is still absent new and material evidence of a nexus between a current left wrist disorder and service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Regarding the low back disorder, applications to reopen, and the initial denial of service connection in a July 2004 Board decision, were denied because it was determined that a low back disorder was not present until several years after service and was not otherwise related to service.  The evidence added to the record after the October 2011 rating decision includes medical records and statements and testimony from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of back pain since service and in-service injury to the spine, then reported as resulting in fracture.  See, e.g., April and June 2008 VA treatment records.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate a claim and raise a possibility of substantiating a claim.  Notably, the record is still absent new and material evidence of a link between the current low back disorder and service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for hepatitis C is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a left wrist disorder is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a low back disorder is denied.


REMAND

The Board finds the record would benefit from a medical opinion addressing whether the Veteran has a psychiatric disorder related to service.   

1.  Undertake appropriate development to obtain any outstanding records, including any personnel records associated with the Special Court Martial in June 1970 or any government records associated with the reported civil arrest in June 1970.  

2.  Afford the Veteran an appropriate VA examination to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 
 
Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disability present during the period of the claim.   For each such disorder, the examiner should state an opinion as to whether there is a 50 percent or greater probability that the disorder began in service or is otherwise etiologically related to service. 

A diagnosis of PTSD must be confirmed or ruled out.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for this diagnosis.

The rationale for all opinions expressed must be provided with consideration of the findings of immature personality and drug abuse in March, June, and July 1970 and the preliminary finding of anxiety reaction and questionable LSD hallucination in June 1970.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


